Title: [Diary entry: 9 August 1785]
From: Washington, George
To: 

Tuesday 9th. Thermometer at 68 in the Morning—72 at Noon and 74 at Night. Having provided a light & convenient Boat—hired two hands to work her and laid in some Stores, Colonels Fitzgerald & Gilpin, and myself embarked in it, leaving Mr. Rumsey to engage more hds. & to set those he had to work about 6 Oclock P.M. In this Boat we passed through the Spout, and all the other Falls and rapids, and breakfasted at a Captn. Smiths on the Maryland side; to which place our horses had been sent the Evening before—after which and dining on our prog at Knowlands Ferry (about 15 Miles from Harpers) we lodged at the House of a  Mr. Tayler, about three Miles above the Mouth of Goose Creek and about 10 M. below Knowlands.